
	
		I
		112th CONGRESS
		1st Session
		H. R. 2483
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2011
			Mr. Grimm (for
			 himself, Mr. Garrett,
			 Mr. Stivers, and
			 Mr. Campbell) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Securities Exchange Act of 1934 and the
		  Commodity Exchange Act to modify certain provisions relating to whistleblower
		  incentives and protection.
	
	
		1.Short titleThis Act may be cited as the
			 Whistleblower Improvement Act of
			 2011.
		2.Amendments to the
			 Securities Exchange Act of 1934
			(a)Exclusion of
			 certain compliance officers and Internal reporting as a condition of
			 awardSection 21F of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78u–6) is amended—
				(1)in subsection (b),
			 by redesignating paragraph (2) as paragraph (3) and inserting after paragraph
			 (1) the following:
					
						(2)Internal
				reporting requiredIn the
				case of a whistleblower who is an employee providing information relating to
				misconduct giving rise to the violation of the securities laws that was
				committed by his or her employer or another employee of the employer, to be
				eligible for an award under this section, the whistleblower, or any person
				obtaining reportable information from the whistleblower, shall—
							(A)first report the
				information described in paragraph (1) to his or her employer before reporting
				such information to the Commission; and
							(B)report such
				information to the Commission not later than 180 days after reporting the
				information to the employer.
							;
				and
				(2)in subsection
			 (c)(2)—
					(A)in subparagraph
			 (C), by striking or at the end; and
					(B)by redesignating
			 subparagraph (D) as subparagraph (F) and inserting after subparagraph (C) the
			 following:
						
							(D)to any whistleblower who fails to first
				report the information described in subsection (b)(1) that is the basis for the
				award to his or her employer before reporting such information to the
				Commission, in the case where the misconduct giving rise to the violation of
				the securities laws was committed by such employer or an employee of the
				employer, unless the whistleblower alleges and the Commission determines that
				the employer lacks either a policy prohibiting retaliation for reporting
				potential misconduct or an internal reporting system allowing for anonymous
				reporting, or the Commission determines in a preliminary investigation not
				exceeding 30 days that internal reporting was not a viable option for the
				whistleblower based on—
								(i)evidence that the
				alleged misconduct was committed by or involved the complicity of the highest
				level of management; or
								(ii)other evidence of
				bad faith on the part of the employer;
								(E)to any whistleblower who has legal,
				compliance, or similar responsibilities for or on behalf of an entity and has a
				fiduciary or contractual obligation to investigate or respond to internal
				reports of misconduct or violations or to cause such entity to investigate or
				respond to the misconduct or violations, if the information learned by the
				whistleblower during the course of his or her duties was communicated to such a
				person with the reasonable expectation that such person would take appropriate
				steps to so respond;
				and
							.
					(b)Elimination of
			 minimum award requirementSubsection (b)(1) of such section is
			 amended—
				(1)by striking
			 shall and inserting may; and
				(2)by striking
			 in an aggregate amount equal to— and all that follows and
			 inserting an amount determined by the Commission but not more than 30
			 percent, in total, of what has been collected of the monetary sanctions imposed
			 in the action or related actions..
				(c)Exclusion of
			 whistleblowers found culpableSubsection (c)(2)(B) of such section is
			 amended by inserting , is found civilly liable, or is otherwise
			 determined by the Commission to have committed, facilitated, participated in,
			 or otherwise been complicit in misconduct related to such violation
			 after violation.
			(d)Rule of
			 Construction relating to other workplace policiesSubsection
			 (h)(1) of such section is amended by adding at the end the following:
				
					(D)Rule of
				ConstructionNothing in this
				paragraph shall be construed as prohibiting or restricting any employer from
				enforcing any established employment agreements, workplace policies, or codes
				of conduct against a whistleblower, and any adverse action taken against a
				whistleblower for any violation of such agreements, policies, or codes shall
				not constitute retaliation for purposes of this paragraph, provided such
				agreements, policies, or codes are enforced consistently with respect to other
				employees who are not
				whistleblowers.
					.
			(e)Notification to
			 employerParagraph (2) of
			 subsection (h) of such section is amended—
				(1)in the paragraph
			 heading, by striking confidentiality and inserting
			 Notification to employer
			 and confidentiality;
				(2)by redesignating subparagraph (A) through
			 (D) as subparagraphs (B) through (E), respectively;
				(3)by inserting a new
			 subparagraph (A) as follows:
					
						(A)Notification of
				investigation
							(i)Notification
				requiredPrior to commencing any enforcement action relating in
				whole or in part to any information reported to it by a whistleblower, the
				Commission shall notify any entity that is to be subject to such action of
				information received by the Commission from a whistleblower who is an employee
				of such entity to enable the entity to investigate the alleged misconduct and
				take remedial action, unless the Commission determines in the course of a
				preliminary investigation of the alleged misconduct, not exceeding 30 days,
				that such notification would jeopardize necessary investigative measures and
				impede the gathering of relevant facts, based on—
								(I)evidence that the alleged misconduct was
				committed by or involved the complicity of the highest level management of the
				entity; or
								(II)other evidence of bad faith on the part of
				the entity.
								(ii)Good
				faithWhere an entity
				notified under clause (i) responds in good faith, which may include conducting
				an investigation, reporting results of such an investigation to the Commission,
				and taking appropriate corrective action, the Commission shall treat the entity
				as having self-reported the information and its actions in response to such
				notification shall be evaluated in accordance with the Commission’s policy
				statement entitled Report of Investigation Pursuant to Section 21(a) of
				the Securities Exchange Act of 1934 and Statement of the Relationship of
				Cooperation to Agency Enforcement
				Decisions.
							;
				and
				(4)in the heading of
			 subparagraph (B) (as redesignated by paragraph (3)), by striking
			 in
			 general and inserting Confidentiality.
				3.Amendments to the
			 Commodity Exchange Act
			(a)Exclusion of
			 certain compliance officers and Internal reporting as a condition of
			 awardSection 23 of the
			 Commodity Exchange Act (7 U.S.C. 26) is amended—
				(1)in subsection (b),
			 by redesignating paragraph (2) as paragraph (3) and inserting after paragraph
			 (1) the following:
					
						(2)Internal
				reporting requiredIn the
				case of a whistleblower who is an employee providing information relating to
				misconduct giving rise to the violation of the securities laws that was
				committed by his or her employer or another employee of the employer, to be
				eligible for an award under this section, the whistleblower, or any person
				obtaining reportable information from the whistleblower, shall—
							(A)first reported the
				information described in paragraph (1) to his or her employer before reporting
				such information to the Commission; and
							(B)report such
				information to the Commission not later than 180 days after reporting the
				information to the employer.
							;
				and
				(2)in subsection
			 (c)(2)—
					(A)in subparagraph
			 (C), by striking or at the end; and
					(B)by redesignating
			 subparagraph (D) as subparagraph (F) and inserting after subparagraph (C) the
			 following:
						
							(D)to any whistleblower who fails to first
				report the information described in subsection (b)(1) that is the basis for the
				award to his or her employer before reporting such information to the
				Commission, in the case where the misconduct giving rise to the violation of
				the securities laws was committed by such employer or an employee of the
				employer, unless the whistleblower alleges and the Commission determines that
				the employer lacks either a policy prohibiting retaliation for reporting
				potential misconduct or an internal reporting system allowing for anonymous
				reporting, or the Commission determines in a preliminary investigation not
				exceeding 30 days that internal reporting was not a viable option for the
				whistleblower based on—
								(i)evidence that the
				alleged misconduct was committed by or involved the complicity of the highest
				level of management; or
								(ii)other evidence of
				bad faith on the part of the employer;
								(E)to any whistleblower who has legal,
				compliance, or similar responsibilities for or on behalf of an entity and has a
				fiduciary or contractual obligation to investigate or respond to internal
				reports of misconduct or violations or to cause such entity to investigate or
				respond to the misconduct or violations, if the information learned by the
				whistleblower on the course of his or her duties was communicated to such a
				person with the reasonable expectation that such person would take appropriate
				steps to so respond;
				and
							.
					(b)Cap on award in
			 certain circumstances and elimination of minimum award
			 requirementSubsection (b)(1)
			 of such section is amended—
				(1)by striking
			 shall and inserting may; and
				(2)by striking
			 in an aggregate amount equal to— and all that follows and
			 inserting in an amount determined by the Commission but not more than 30
			 percent, in total, of what has been collected of the monetary sanctions imposed
			 in the action or related actions..
				(c)Exclusion of
			 whistleblowers found culpableSubsection (c)(2)(B) of such section is
			 amended by inserting , is found civilly liable, or is otherwise
			 determined by the Commission to have committed, facilitated, participated in,
			 or been complicit in misconduct related to such a violation after
			 violation.
			(d)Rule of
			 Construction relating to other workplace policiesSubsection
			 (h)(1) of such section is amended by adding at the end the following:
				
					(D)Rule of
				ConstructionNothing in this
				paragraph shall be construed as prohibiting or restricting any employer from
				enforcing any established employment agreements, workplace policies, or codes
				of conduct against a whistleblower, and any adverse action taken against a
				whistleblower for any violation of such agreements, policies, or codes shall
				not constitute retaliation for purposes of this paragraph, provided such
				agreements, policies, or codes are enforced consistently with respect to other
				employees who are not
				whistleblowers.
					.
			(e)Notification to
			 employerParagraph (2) of
			 subsection (h) of such section is amended—
				(1)in the paragraph
			 heading, by striking confidentiality and inserting
			 Notification to employer
			 and confidentiality;
				(2)by redesignating subparagraph (A) through
			 (D) as subparagraphs (B) through (E), respectively;
				(3)by inserting a new
			 subparagraph (A) as follows:
					
						(A)Notification to
				employer
							(i)Notification
				requiredPrior to commencing any enforcement action relating in
				whole or in part to any information reported to it by a whistleblower, the
				Commission shall promptly notify any entity that is to be subject to such
				enforcement of information received by the Commission from a whistleblower who
				is an employee of such entity to enable the entity to investigate the alleged
				misconduct and take remedial action, unless the Commission determines in the
				course of a preliminary investigation not exceeding 30 days of the alleged
				misconduct, that such notification would jeopardize necessary investigative
				measures and impede the gathering of relevant facts, based on—
								(I)evidence that the alleged misconduct was
				committed by or involved the complicity of the highest level management of the
				entity; or
								(II)other evidence of bad faith on the part of
				the entity.
								(ii)Good
				faithWhere an entity
				notified under clause (i) responds in good faith, which may include conducting
				an investigation, reporting results of such an investigation to the Commission,
				and taking appropriate corrective action, the Commission shall treat the entity
				as having self-reported the information and its actions in response to such
				notification shall be evaluated
				accordingly.
							;
				and
				(4)in the heading of
			 subparagraph (B) (as redesignated by paragraph (3)), by striking
			 in
			 general and inserting Confidentiality.
				4.StudyThe Comptroller General shall conduct a
			 study to determine what impact, if any, the whistleblower incentives program
			 established under section 21F of the Securities Exchange Act of 1934 (15 U.S.C.
			 78u–6) and section 23 of the Commodity Exchange Act (7 U.S.C. 26) has had on
			 shareholder value. The Comptroller General shall transmit to Congress a report
			 on the study not later than 18 months after the date of enactment of this
			 Act.
		
